NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YEVGENIY V. SIDOROV,                            No.    18-16876

                Plaintiff-Appellant,            D.C. No.
                                                2:17-cv-00002-KJM-DB
 v.

TRANSAMERICA LIFE INSURANCE                     MEMORANDUM*
COMPANY, FKA Transamerica Occidental
Life Insurance Company;
TRANSAMERICA OCCIDENTAL LIFE
INSURANCE COMPANY,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
               Kimberly J. Mueller, Chief District Judge, Presiding

                           Submitted October 19, 2020**
                             San Francisco, California

Before: HAWKINS, N.R. SMITH, and R. NELSON, Circuit Judges.

      Yevgeniy Sidorov brings a host of claims against Transamerica Life

Insurance Co. (TLIC) for its conduct in managing a life insurance policy for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sidorov’s mother before and after she was murdered by his stepfather. However,

his substantive claims are all barred by res judicata or failure to file within the

statutes of limitations, and his claim for declaratory relief was based on those

barred claims. Therefore, we will affirm the district court’s order granting TLIC’s

Federal Rule of Civil Procedure 12(b)(6) motion to dismiss.1

      We review de novo rulings on Rule 12(b)(6) motions. Coto Settlement v.

Eisenberg, 593 F.3d 1031, 1034 (9th Cir. 2010). We will reverse a 12(b)(6)

dismissal only “if, taking all well-pleaded factual allegations as true, [the

complaint] contains enough facts to state a claim to relief that is plausible on its

face.” Id. (internal quotation marks and citation omitted).

      1.     Res judicata bars Sidorov’s claims for breach of contract and breach

of the implied covenant of good faith and fair dealing insofar as they are based on

allegations of delay or underpayment of insurance proceeds. The doctrine “applies

when [an] earlier suit: (1) reached a final judgment on the merits; (2) involved the

same cause of action or claim; and (3) involved identical parties or privies.” Leon

v. IDX Sys. Corp., 464 F.3d 951, 962 (9th Cir. 2006). However, “cause of action”

is construed broadly to mean “the right to obtain redress for a harm suffered,

regardless of the specific remedy sought or the legal theory . . . advanced.” Boeken



      1
             The district court had jurisdiction under 28 U.S.C. § 1332(a). We
have jurisdiction to review a district court’s final order under 28 U.S.C. § 1291.

                                           2
v. Philip Morris USA, Inc., 230 P.3d 342, 348 (Cal. 2010). In practice, this means

res judicata bars claims against an insurer for breach of the implied covenant of

good faith and fair dealing when the claim “might have been raised and litigated

in” a prior action concerning a policy breach. Lincoln Prop. Co., N.C. v. Travelers

Indem. Co., 41 Cal. Rptr. 3d 39, 45 (Ct. App. 2006) (quoting Mattson v. City of

Costa Mesa, 164 Cal. Rptr. 913, 916 (Ct. App. 1980)).

      Here, the probate court made a final decision regarding the sum of life

insurance proceeds TLIC was required to pay out to Sidorov by agreeing to the

parties’ stipulated amount, including “applicable interest” and “premiums paid

following” the insured’s death. If Sidorov wanted to seek additional interest or

proceeds from the premiums, or if he wanted to bring additional claims against

TLIC for breaching implied covenants of the policy by delaying payment to

Sidorov, those claims “might have been raised and litigated in” the probate court.

See Lincoln Prop. Co., 41 Cal. Rptr. 3d at 45; see also Estate of Kraus, 108 Cal.

Rptr. 3d 760, 766 (Ct. App. 2010) (a probate court can hear “causes of action, or

matters that are normally raised in a civil action to the extent that the matters are

related factually to the subject matter of a petition”). Instead, Sidorov again seeks

a monetary award from TLIC for the same alleged underpayment of the life

insurance policy proceeds, but from another court. Thus, his claims for breach of

contract and breach of the implied covenant of good faith and fair dealing, insofar


                                           3
as they are based on the insurance proceeds, are barred by res judicata.

      2.     Sidorov’s remaining claims were all appropriately dismissed for

failure to abide by the relevant statutes of limitations. The negligence, negligence

per se, and wrongful death claims needed to be brought within the relevant two-

year statutes of limitations. Cal. Civ. Proc. Code §§ 335.1, 339. His remaining

contract claims have four-year statutes of limitations. Id. § 337(1). And his

remaining claims for implied breach of the covenant of good faith and fair dealing

had to be brought within four years if based on an implied contractual promise and

two years if seeking tort remedies. See Love v. Fire Ins. Exch., 271 Cal. Rptr. 246,

249 n.4 (Ct. App. 1990). To be timely, Sidorov needed to bring all these claims

within either two or four years after “the cause[s] of action [were] complete with

all of [their] elements.” Norgart v. Upjohn Co., 981 P.2d 79, 83 (Cal. 1999).

      But he was too late. The final elements of the wrongful death and

negligence claims would have been complete when the insured was murdered on

January 22, 2010. The remaining breach of contract and breach of the implied

covenant of good faith and fair dealing claims are based on TLIC allegedly over-

insuring Sidorov’s mother in 2003 and failing to investigate the false report of her

death in 2007. And Sidorov did not bring this lawsuit until December 30, 2016.

      While he contends various exceptions to the statues of limitations should

apply, they cannot save his late claims.


                                           4
      First, Sidorov argues the delayed discovery rule, which “postpones accrual

of a cause of action until the plaintiff discovers, or has reason to discover, the

cause of action,” should apply. Id. But Sidorov was in possession of the

documents necessary to discover his claims that are not barred by res judicata in

2011, making his 2016 lawsuit too late.2

      Second, he argues the continuous accrual doctrine should allow him to bring

claims for TLIC’s post-murder conduct because a claim does not accrue until “the

occurrence of the last element essential to the cause of action.” El Pollo Loco, Inc.

v. Hashim, 316 F.3d 1032, 1039 (9th Cir. 2003) (quoting April Enters., Inc. v.

KTTV, 195 Cal. Rptr. 421, 432 (Ct. App. 1983)). However, as stated above, the

last alleged elements for the negligence and wrongful death claims were complete

upon the insured’s 2010 murder. The breach of contract and breach of implied

covenant of good faith and fair dealing claims are based on conduct either

completed in 2003 or 2007, or they are barred by res judicata.

      Third, Sidorov argues equitable estoppel should apply as he relied upon

TLIC’s actions taken after being notified of the insured’s death in 2014, which

allegedly “lulled [Sidorov] into a sense of security preventing him from instituting

proceedings before the running of the statute . . . .” See Holdgrafer v. Unocal


      2
             Sidorov suggests his claims were not discoverable until the probate
court’s July 2014 order, which named him as the life insurance beneficiary. Even
under his theory, the December 2016 suit was too late.

                                           5
Corp., 73 Cal. Rptr. 3d 216, 231–32 (Ct. App. 2008). But his reliance argument is

of no use to his negligence and wrongful death claims, where the last elements

would have been complete in 2010, before Sidorov even knew of TLIC. Likewise,

his contract and implied covenant of good faith and fair dealing claims relate to

conduct prior to his knowledge of TLIC, except for those barred by res judicata.3

      3.     The district court also properly dismissed Sidorov’s claim for

declaratory relief. The claim was entirely based on the tort and contract claims

previously discussed. As those claims were appropriately dismissed, so too was

his claim for declaratory relief.

      AFFIRMED.




      3
            Finally, his argument for equitable tolling is directed towards his
breach of contract claim. But that argument is once more based on the contract
claims concerning TLIC’s post-death conduct, which are barred by res judicata.

                                         6